      Dated: 1/29/2020


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:
      CRYSTAL HILL                                                 CASE NO. 3:17-bk-02548
      1517 BAY STREET                                              CHAPTER 13
      NASHVILLE, TN 37208                                          JUDGE: MASHBURN

             Debtor:
       SSN: XXX-XX-2334


  ORDER GRANTING DEBTOR’S MOTION TO UTILIZE INSURANCE PROCEEDS

       Debtor filed a Motion to Utilize Insurance Proceeds to pay off the lien holder for her 2016

Volkswagen Jetta Sedan. The Debtor requests for the remaining funds to be forwarded directly to

her, in order to be used as a down payment to purchase another vehicle. Notice was mailed pursuant

to LBR 9013-1 and no responses or objections to the motion were filed.

       IT IS ORDERED that the Motion to Utilize Insurance Proceeds will be granted.

   1. Farmers Insurance, Po Box 108815, Oklahoma City, Ok 73101-8815, claim

       #7000666699-1-3, is to pay total loss settlement in the amount of $9,968.39.

   2. Settlement proceeds will be paid to the lien holder, Insolve Auto Funding, Po Box 64090,

       Tuscan, AZ 85728-4090, in order to pay off the vehicle.

   3. Remaining proceeds are to be sent directly to the debtor to be used as a down payment to

       purchase another vehicle.

   4. Insolve Auto Funding shall release the lien and title to Farmer Insurance, upon entry of

       Order on this motion.

   5. NOTICE IS PROVIDED TO CREDITORS. FAILURE TO OBJECT TO THIS

       MOTION MEANS YOU ACCEPT THIS TREATMENT.




Case 3:17-bk-02548      Doc 65     Filed 01/30/20 Entered 01/30/20 09:12:57           Desc Main
                                   Document     Page 1 of 2
 THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED AT
                     THE TOP OF THE FIRST PAGE




APPROVED FOR ENTRY:



/s/ Mark Podis__________________
Mark R. Podis        #012216
Attorney for Debtors
1161 Murfreesboro Rd Ste 300
Nashville, TN 37217
(615) 399-3800 Telephone
(615) 399-9794 Facsimile
Email-podisbankruptcy@aol.com




                                                         This Order has been electronically
                                                         signed. The Judge's signature and
                                                         Court's seal appear at the top of the
                                                         first page.
                                                         United States Bankruptcy Court.

Case 3:17-bk-02548   Doc 65   Filed 01/30/20 Entered 01/30/20 09:12:57          Desc Main
                              Document     Page 2 of 2
